[Cite as Eppich v. Nureddin, 2011-Ohio-2407.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 95788




                                MAUREEN EPPICH
                                                      PLAINTIFF-APPELLANT

                                                vs.

                  KAMEELAH NUREDDIN, ET AL.
                                                      DEFENDANTS-APPELLEES




                                         JUDGMENT:
                                          AFFIRMED


                                 Civil Appeal from the
                        Cuyahoga County Court of Common Pleas
                                 Case No. CV-695812

        BEFORE:           Cooney, P.J., S. Gallagher, J., and Keough, J.

        RELEASED AND JOURNALIZED: May 19, 2011
                                               2

ATTORNEY FOR APPELLANT

Alvaro G. Velez
100 E. Campus View Blvd.
Suite 250
Worthington, Ohio 43235


FOR APPELLEE

Kameelah Nureddin, pro se
2030 Hillsboro Road
East Cleveland, Ohio 44112




COLLEEN CONWAY COONEY, P.J.:

        {¶ 1} Plaintiff-appellant, Maureen Eppich (“Eppich”), appeals the trial court’s

decision granting the motion for summary judgment filed by defendant-appellee, Kameelah

Nureddin (“Nureddin”).       Finding no merit to the appeal, we affirm.

        {¶ 2} Nureddin is an accountant and the principal of K.N. Enterprises and K.N.E.

Financial.     In 2004, Nureddin entered into a contract to provide accounting services for Jump

Start Gymnastics, Inc. (“Jump Start”).         Eppich signed this contract as an authorized

representative of Jump Start.      A second contract was executed in 2005, also signed by

Eppich.      Both contracts indicate at the top of the agreement that Jump Start Gymnastics, Inc.

is the client.   Both are signed by Eppich on the second page without any indication of her

title or position at Jump Start.
                                               3

          {¶ 3} In 2009, Eppich filed suit against Nureddin, K.N. Enterprises, and K.N.E.

Financial, alleging breach of contract, misleading representation, and conversion of business

records.     Eppich claimed that Nureddin failed to timely file the business tax returns for Jump

Start, causing financial harm.    In the complaint, Eppich claims that she suffered “economic

losses due to tax penalties, fines, accounting fees and legal fees.”

          {¶ 4} Nureddin filed a motion for summary judgment, arguing that Eppich lacked

standing.     The trial court agreed and granted the motion.    In its journal entry the trial court

stated:

          {¶ 5} “THROUGH THE DEPOSITION TESTIMONY CITED BY ALL THE

PARTIES AND ATTACHED TO BOTH PARTIES[’] PLEADINGS, AS WELL AS THE

CONTRACT ATTACHED BY BOTH PARTIES, THE CONTRACT CLEARLY AND

UNAMBIGUOUSLY              WAS      ENTERED       INTO     BETWEEN         DEFENDANT          K.N.

ENTERPRISES AND JUMP START GYMNASTICS, INC.                              PLAINTIFF MERELY

SIGNED AS A REPRESENTATIVE OF THE CORPORATE ENTITY KNOWN AS JUMP

START GYMNASTICS, INC. AND DOES NOT HAVE STANDING TO BRING ANY OF

THE CLAIMS ASSERTED AS AN INDIVIDUAL.”

          {¶ 6} Eppich now appeals, raising one assignment of error.
                                              4

       {¶ 7} In her sole assignment of error, Eppich argues that the trial court erred in

finding that she lacked standing to file suit as an individual and subsequently, in granting

summary judgment in favor of Nureddin.

       {¶ 8} Appellate review of summary judgment is de novo.           Grafton v. Ohio Edison

Co., 77 Ohio St.3d 102, 105, 1996-Ohio-336, 671 N.E.2d 241; Zemcik v. La Pine Truck Sales

& Equip. (1998), 124 Ohio App.3d 581, 585, 706 N.E.2d 860.         The Ohio Supreme Court set

forth the appropriate test in Zivich v. Mentor Soccer Club, 82 Ohio St.3d 367, 369-370,

1998-Ohio-389, 696 N.E.2d 201, as follows:

       “Pursuant to Civ.R. 56, summary judgment is appropriate when (1) there is no genuine
       issue of material fact, (2) the moving party is entitled to judgment as a matter of law,
       and (3) reasonable minds can come to but one conclusion and that conclusion is
       adverse to the nonmoving party, said party being entitled to have the evidence
       construed most strongly in his favor. Horton v. Harwick Chem. Corp., 73 Ohio St.3d
       679, 1995-Ohio-286, 653 N.E.2d 1196, paragraph three of the syllabus. The party
       moving for summary judgment bears the burden of showing that there is no genuine
       issue of material fact and that it is entitled to judgment as a matter of law. Dresher v.
       Burt, 75 Ohio St.3d 280, 292-293, 1996-Ohio-107, 662 N.E.2d 264.”

       {¶ 9} Once the moving party satisfies its burden, the nonmoving party “may not rest

upon the mere allegations or denials of the party’s pleadings, but the party’s response, by

affidavit or as otherwise provided in this rule, must set forth specific facts showing that there

is a genuine issue for trial.”   Civ.R. 56(E); Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385,

1996-Ohio-389, 667 N.E.2d 1197.       Doubts must be resolved in favor of the nonmoving party.

Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-359, 1992-Ohio-95, 604 N.E.2d 138.
                                                5

       {¶ 10} Initially, we note that Eppich does not provide any legal authority to support her

argument that she has standing to bring a claim.       Pursuant to App.R. 16(A)(7), the appellant

must present her contentions with respect to each assignment of error presented for review and

the reasons in support of the contentions, with citations to the authorities, statutes, and parts of

the record upon which he or she relies.      Absent citations to legal authorities, unsubstantiated

assertions cannot be considered on appeal. Keating v. Keating, Cuyahoga App. No. 90611,

2008-Ohio-5345.

       {¶ 11} Nevertheless, Eppich claims that she is an individual party to the second of the

two contracts, and therefore has standing to bring a cause of action against Nureddin.        Eppich

claims that she is a party to the second contract because she signed the contract and printed her

name above her signature.     Eppich fails to cite any case law to support this contention.

       {¶ 12} In response to Nureddin’s motion for summary judgment, Eppich filed an

affidavit in which she claims that her intention, when she signed the second contract, was to

sign as an independent party to the terms.            However,    Eppich’s deposition testimony

contradicts this affidavit.   Eppich testified in her deposition that she signed both contracts

merely as a representative for Jump Start.    The Ohio Supreme Court has held that:

       “[a]n affidavit of a party opposing summary judgment that contradicts former
       deposition testimony of that party may not, without sufficient explanation, create a
       genuine issue of material fact to defeat the motion for summary judgment.” Byrd v.
       Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47, paragraph three of the
       syllabus.
                                             6


       {¶ 13} Thus, Eppich failed to create a genuine issue of material fact when she merely

provided the court with an affidavit containing statements that contradict her deposition

testimony.

       {¶ 14} Regardless of Eppich’s intent when she signed the contract, the Ohio Supreme

Court in Adair v. Wozniak (1986), 23 Ohio St.3d 174, 492 N.E.2d 426, held:

       “Where the defendant’s wrongdoing has caused direct damage to corporate worth, the
       cause of action accrues to the corporation, not to the shareholders, * * * even though in
       an economic sense real harm may well be sustained by the shareholders as a result of
       reduced earnings, diminution in the value of ownership, or accumulation of personal
       debt and liabilities from the company’s financial decline. The personal loss and
       liability sustained by the shareholder is both duplicative and indirect to the
       corporation’s right of action.” (Citations omitted.)

       {¶ 15} Whereas, in Emerson v. Bank One, Summit App. No. 20555, 2001-Ohio-1765,

the court found that:

       “A shareholder may sue as an individual where the act complained of creates not only
       a cause of action in favor of the corporation but also creates a cause of action in favor
       of the shareholder as an individual, such as where the act is in violation of duties
       arising from contract or otherwise, and owed to the shareholder directly.” Id., citing
       12(B) Fletcher, Cyclopedia of Law of Private Corporations (1993), 519-20, Section
       592.

       {¶ 16} Any alleged wrongdoing on the part of Nureddin would have negatively

impacted Jump Start directly.    Even if Eppich was indirectly harmed as a result, the two

harms are identical and any claim must be filed by the corporation itself.   Moreover, Eppich

has failed to produce any evidence to show that Nureddin violated a duty owed directly to
                                              7

Eppich.   Nureddin was not hired to perform accounting services for Eppich’s personal

finances but to file the business tax returns and process business records.     As the contract

clearly states, Jump Start is the client that hired Nureddin to perform accounting services for a

business with 8-10 employees.

       {¶ 17} Therefore, Eppich’s argument is without merit.      It is clear that Eppich signed

the contract as an authorized representative for Jump Start.     The trial court did not err in

granting Nureddin summary judgment based on Eppich’s lack of standing.

       {¶ 18} Thus, Eppich’s sole assignment of error is overruled.

       Accordingly, judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



___________________________________________________
COLLEEN CONWAY COONEY, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR